 1 MARY KATE SULLIVAN (State Bar No. 180203)
   ALISA A. GIVENTAL (State Bar No. 273551)
 2 aag@severson.com
   MEGAN F. CLARK (State Bar No. 301476)
 3 mfc@severson.com
   SEVERSON & WERSON
 4 A Professional Corporation
   One Embarcadero Center, Suite 2600
 5 San Francisco, California 94111
   Telephone: (415) 398-3344
 6 Facsimile: (415) 956-0439

 7 Attorneys for Defendant
   WELLS FARGO BANK, N.A.
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12
     LISA ANDREWS,                                        Case No. 2:18-CV-02573 WBS-CKD
13
                        Plaintiff,                        STIPULATION TO EXTEND TIME FOR
14                                                        DEFENDANT WELLS FARGO BANK,
               vs.                                        N.A. TO RESPOND TO INITIAL
15                                                        COMPLAINT
   WELLS FARGO BANK, N.A. and EQUIFAX
16 INFORMATION SERVICES LLC,                              Filed concurrently with [Proposed] Order

17                      Defendants.                       Action Filed:     September 19, 2018

18

19
              Pursuant to United States District Court, Eastern District of California, Civil Local Rule
20
     144, which provides that extensions of time beyond an initial 28-day extension to respond to the
21
     Complaint must be approved by the Court,
22
              IT IS HEREBY STIPULATED by and between Plaintiff LISA ANDREWS (“Plaintiff”),
23
     through her undersigned counsel, and Defendant Wells Fargo Bank, N.A. (“Defendant”), by and
24
     through its undersigned counsel, that Defendant may have a 60-day extension of time to file a
25
     response to Plaintiff’s Complaint, currently due on November 21, 2018, to January 21, 2019. The
26
     parties previously stipulated to a 28-day extension from October 25, 2018 to November 21, 2018.
27
     A further extension is being requested because the parties are actively engaged in settlement
28
     07685.2149/12586230.1
     STIPULATION TO EXTEND TIME FOR DEFENDANT WELLS FARGO BANK, N.A. TO RESPOND TO INITIAL
                                                            COMPLAINT; [PROPOSED] ORDER
 1 negotiations in an attempt to resolve this matter without further intervention of the Court. The

 2 extension sought is for 60-days because of a number of upcoming holidays. This extension of time

 3 will not alter the date of any event or deadline already fixed by Court order.

 4            IT IS SO STIPULATED.

 5 ///

 6 DATED: November 16, 2018                    C.O. LAW, APC
                                                     B
 7
                                                      B
 8
                                               By:         /s/ Clark Ovruchesky
 9                                                    Clark Ovruchesky

10                                             Attorneys for Plaintiff LISA ANDREWS
11 DATED: November 16, 2018                   SEVERSON & WERSON
12                                            A Professional Corporation

13                                                   B
                                              By:         /s/ Megan F. Clark
14                                                   Megan F. Clark
15                                            Attorneys for Defendant WELLS FARGO BANK, N.A.
16

17 I, Megan F. Clark, am the ECF user whose identification and password are being used to file this

18 Stipulation. I hereby attest that Clark Ovruchesky has concurred in this filing.

19                                                               By:    /s/ Megan F. Clark__

20

21

22

23

24

25

26
27

28
     07685.2149/12586230.1                            2
     STIPULATION TO EXTEND TIME FOR DEFENDANT WELLS FARGO BANK, N.A. TO RESPOND TO INITIAL
                                                            COMPLAINT; [PROPOSED] ORDER
 1

 2                                                  ORDER

 3            For the reasons stated in the parties’ stipulation, and good cause appearing, the deadline for
 4 Defendant Wells Fargo Bank, N.A. to file a responsive pleading is hereby CONTINUED to

 5 January 21, 2019.

 6            IT IS SO ORDERED.

 7 Dated: November 20, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     07685.2149/12586230.1                               3
     STIPULATION TO EXTEND TIME FOR DEFENDANT WELLS FARGO BANK, N.A. TO RESPOND TO INITIAL
                                                            COMPLAINT; [PROPOSED] ORDER
